Citation Nr: 1537292	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  13-00 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

1.  Entitlement to an increased rating in excess of 10 percent for pernicious anemia.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran served on active duty from November 1989 to March 1992.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Manchester, New Hampshire (RO).

The Veteran requested a Travel Board hearing in a November 2012 substantive appeal (VA Form 9), but withdrew his hearing request in January 2015 correspondence.  


FINDINGS OF FACT

1.  For the entire rating period, anemia was manifested by fatigue, lack of endurance, and hemoglobin levels ranging from 13.6 gm/100 ml to 16.5 gm/100ml. 

2.  The Veteran is service-connected for pernicious anemia with an evaluation of 10 percent.  He has no other service-connected disabilities.

3.  Service-connected pernicious anemia is not shown to preclude the Veteran from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.3, 4.7, 4.117, Diagnostic Code 7700 (2015). 

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). An October 2009 VCAA notice letter provided adequate preadjudicatory notice to the Veteran addressing the claim for an increased rating his claim for a TDIU.  The Veteran acknowledged the receipt of such notice in November 2009 correspondence. 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file includes VA and private treatment records, and October 2012 and January 2014 VA examinations.  The Board finds that the VA examinations are adequate for rating purposes because they were performed by medical professionals, were based on a review of the record and symptomatology from the Veteran, and included blood testing results responsive to the rating criteria.  VA examinations also addressed occupational or functional limitations due to service-connected anemia sufficient to address the appeal for a TDIU.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

 In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Disability Rating Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.   The Board finds that symptoms related service-connected anemia have not changed in severity over the course of the appeal to warrant a staged rating.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran is in receipt of a 10 percent rating for pernicious anemia under Diagnostic Code 7700 which addresses anemia, hypochromic-microcytic and megaloblastic, such as iron-deficiency and pernicious anemia.  Under Diagnostic Code 7700, a 0 percent rating is warranted for anemia when the hemoglobin level is 10gm/100ml or less and the condition is asymptomatic.  A 10 percent rating is warranted for a hemoglobin level of 10gm/100ml or less with findings such as weakness, easy fatigability, or headaches.  A 30 percent rating is warranted for a hemoglobin level of 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  A 70 percent rating is warranted for a hemoglobin level of 7 gm/100 ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months).  A 100 percent rating is warranted for a hemoglobin level of 5 gm/100 ml or less, with findings such as high output congestive heart failure or dyspnea at rest, is rated 100 percent disabling.  A Note to Diagnostic Code 7700 provides that complications of pernicious anemia, such as dementia or peripheral neuropathy, are to be rated separately.  38 C.F.R. § 4.117 (2015).  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the criteria for an increased rating for anemia under Diagnostic Code 7700 have been met or approximated at any time during the rating period.  

Throughout the rating period, the evidence demonstrates a hemoglobin level ranging from 13.6 gm/100 ml to 16.5 gm/100 ml. Treatment records from the Michigan Department of Corrections reflect hemoglobin level readings as follows: 14.0 gm/100 ml in September 2008, 13.9 gm/100 ml in October 2008, and 13.6 gm/100 ml in February 2009.  Private treatment records from Springfield Hospital and Chester Family Medicine reflect hemoglobin level readings as follows: 15.2 gm/100 ml in June 2011, 16.5 gm/100 ml in July 2011, and 15.9 gm/100 ml in July 2012.  An October 2012 VA examination shows that hemoglobin levels taken in May 2011 were at 15.5 gm/100 ml.  A January 2014 VA examination shows that hemoglobin levels taken in September 2013 were at 14.3 gm/100 ml.

During VA examinations and the during the course of private treatment, the Veteran has identified symptoms of fatigue and lack of endurance related to anemia.  Private treatment records and VA examinations show that continuous medication in the form of monthly vitamin B12 injections was required for the control of pernicious anemia.  The Board finds that the Veteran's hemoglobin levels, which are above the 10.0 gm/100 ml described for a 10 percent rating for anemia, and identified symptoms of fatigue and lack of endurance, are contemplated by the assigned 10 percent rating under Diagnostic Code 7700.  

The Board finds that the criteria for a higher 30 percent rating have not been met or approximated at any time during the rating period.  The Veteran has not exhibited hemoglobin level of 8gm/100ml or less at any time during the appeal period.  In this case, the rating criteria specifically include the conjunctive "with," so that symptoms such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath must be present in conjunction with hemoglobin levels of 
8 gm/100 ml or less in order to meet the criteria for a 30 percent schedular rating under Diagnostic Code 7700.  See Melson v. Derwinski, 1 Vet. App. 334 (1991); cf. Johnson  v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Because the hemoglobin levels exceed the criteria for a 10 percent rating in this case (10 gm/100ml), and do not approximate the criteria for the next higher 30 percent rating (8 gm/100ml) under Diagnostic Code 7700, the Board finds that the criteria for an increased rating in excess of 10 percent have not been met or approximated for any period.

Although the Veteran contends in a January 2014 VA examination that he has nerve damage due to pernicious anemia, reporting a weaker grip in the dominant left hand, VA examinations do not reflect neuropathy due to anemia.  An October 2012 VA examination shows that on neurological examination, the Veteran had full muscle strength, sensation was intact, deep tendon reflexes were symmetric and normoactive bilaterally.  The Veteran was noted to have C-6 radiculopathy suspected on a November 2011 neurological examination, which was not clearly evidenced on examination that day.

A neurological examination conducted in conjunction with the January 2014 VA examination showed no loss of motor strength in the upper or lower extremities.  Sensation was intact in all extremities objectively, although the Veteran complained that touching the distal extremities caused a sensation of numbness.  Deep tendon reflexes were all 1+ in the upper and lower extremities.  

The January 2014 VA examiner opined that the symptoms reported by the Veteran were not likely due to his pernicious anemia.   The VA examiner reasoned that the Veteran did not have hemoglobin/hematocrit at anemic levels since he had been on maintenance vitamin B12 therapy, and he had normal CBC and vitamin B12 levels on examination.  The VA examiner stated that it would not be likely for pernicious anemia to be symptomatic with normal levels.  The VA examiner also stated, as to the nerve component of his symptoms, that a November 2011 VA neurology consult for hand numbness revealed an intact neurological examination and it was felt that his symptoms were likely based on cervical spine disease and not based on any neuropathy due to pernicious anemia based on his symptom pattern.  Moreover, the VA examiner stated that the Veteran had a normal neurological examination in October 2012, and examination that day showed no neurological abnormalities that would be consistent with a diagnosis of vitamin B12 deficiency neuropathy.  

The Board finds that the January 2014 VA examiner's opinion showing no neurological manifestations of perniscious anemia based on the Veteran's normal hemoglobin/hematocrit, CBC, and vitamin B12 levels; findings from a November 2011 neurological evaluation; and no neurological abnormalities shown on examination that day that would be consistent with a diagnosis of vitamin B12 deficiency neuropathy outweighs the Veteran's own assertions with regard to having nerve damage due to pernicious anemia.  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's assertions with regard to having nerve damage due to pernicious anemia.   For these reasons, the Board finds that a separate rating is not warranted for the Veteran's neurological symptoms.

Extraschedular Consideration 

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that for the increased rating period, the symptomatology and impairment caused by anemia are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's anemia has been manifested by hemoglobin levels over 10 gm/100ml with accompanying symptoms such as fatigability and lack of endurance.  These symptoms and functional impairment are specifically contemplated by the schedular rating criteria under Diagnostic Code 7700.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect of anemia on occupational or daily functioning.  In the absence of exceptional factors associated with service-connected disabilities, the Board finds that the criteria for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has no other service-connected disabilities.

TDIU

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  Even when the percentage requirements are not met, entitlement to a total rating may nonetheless be granted, based on referral for extraschedular consideration, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2015). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16(a).

After a review of all the evidence, lay and medical, the Board finds that for the entire rating period, a TDIU is not warranted.  The record indicates that the Veteran is not currently employed due to an extended period of incarceration.  See Inmate Locator information for the Veteran from the New Hampshire Department of Corrections.  The Veteran has not otherwise submitted employment information in conjunction with the present appeal for a TDIU.  A July 2005 application for a TDIU, associated with a previously denied claim, shows that the Veteran was previously employed as a driver for Metro Transit until July 1999, and for the City of Detroit until December 2002.  The Veteran reporting three years of college education.  

In the instant case, the Veteran does not meet the schedular criteria for a total disability rating based on individual unemployability.  The Veteran is service connected for pernicious anemia and has been assigned a 10 percent disability rating.  He has no other service-connected disabilities.  The Veteran does not have a single disability rated at 60 percent or more in the present case.  The Board finds, therefore, that entitlement to a TDIU is not warranted under the provisions of 
38 C.F.R. §4.16(a). 

The Board finds that referral for consideration of a TDIU under the provisions of 
38 C.F.R. §4.16(b) is not warranted.  In this case, evidence of record does not show that the Veteran is unemployable, or capable of only marginal employment, solely due to service-connected pernicious anemia.   Instead, VA examinations indicate that the Veteran's anemia does not impact his ability to work, and indicate that he is capable of gainful employment.  An October 2012 VA examiner opined that it was less likely than not that service-connected anemia caused significant functional impairment that rendered the Veteran unable to secure and maintain substantially gainful employment.  The VA examiner reasoned that the Veteran's physical examination was essentially unremarkable.  The Veteran was stated to be very active with energy and strength, and the VA examiner opined that he was employable, noting a history of seasonal work in food service which he was capable of continuing.  A January 2014 VA examiner also indicated that the Veteran's pernicious anemia did not impact his ability to work. 

The evidence does not otherwise identify significant occupational impairment due to pernicious anemia.  The January 2014 VA examination shows that the Veteran's hemoglobin/hematocrit were not anemic levels since he has been on maintenance vitamin B12 therapy, which has been during the entire period on appeal.  Accordingly, the Board finds that the record does not does not reflect an unusual or exceptional disability picture due to service-connected pernicious anemia to warrant referral for consideration under 38 C.F.R. § 4.16(b) .

The weight of the evidence shows that the service connected disability does not cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  The Board finds, therefore, that referral for a TDIU for consideration under 38 C.F.R. § 4.16(b) is not warranted.  Because the preponderance of the evidence is against the appeal for a TDIU, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to an increased rating, in excess of 10 percent, for pernicious anemia is denied. 

Entitlement to a TDIU is denied.


____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


